TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 30, 2016



                                       NO. 03-15-00324-CV


                                 Jean-Michel Guerin, Appellant

                                                  v.

                                   Tina Renee Leone, Appellee




         APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the decree signed by the district court on February 27, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s decree. Therefore, the Court affirms the district court’s decree. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.